Citation Nr: 1530647	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-24 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a temporary total rating for convalescence due to bilateral surgical fasciotomies.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1994 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In June 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record, and is located within the Veteran's claims file.

In a September 2012 remand, the Board directed the Veteran be afforded an additional VA examination to ascertain the nature and etiology of her compartment syndrome that necessitated the bilateral surgical fasciotomies.  This development was completed and the case was properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of left and right foot stress fractures, bilateral arthritis of the ankles, and arthritis of the lumbosacral spine.

2.  The Veteran underwent bilateral lower extremity fasciotomies at a VA facility in September 2006 for bilateral compartment syndrome of the anterior tibial region.

3.  The need for convalescence was unrelated to service-connected disease or injury


CONCLUSION OF LAW

The criteria for a temporary total evaluation for convalescence, pursuant to the provisions of 38 C.F.R. § 4.30, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.30 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Veteran was notified in April 2007 regarding the type of evidence necessary to establish her claim.  The Veteran was notified of what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for a temporary total evaluation for convalescence, pursuant to the provisions of 38 C.F.R. § 4.30.

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, and statements from the Veteran's representative.  

The Board has carefully reviewed the Veteran's statements and concludes that she has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

During the June 2012 hearing, the undersigned Veterans Law Judge clarified the issue on appeal and suggested the submission of this evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2014).

As the Board will discuss in its analysis, the Veteran was provided with a VA examination for her bilateral compartment syndrome disabilities in October 2012.  An addendum opinion dated February 2013 was also obtained and associated with the claims file.  As necessary opinions based on a review of the Veteran's past medical history, current complaints, and physical examinations have been obtained, the Board finds that further examination or medical opinion is not necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, the Board finds there has been substantial compliance with its September 2012 remand directives as to the claim decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Law and Regulations

A temporary total disability rating is for assignment without regard to other provisions of the rating schedule when it is established that treatment for a service-connected disability resulted in surgery necessitating at least one month of convalescence.  

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  See 38 C.F.R. § 4.30.  

Thereafter, any chronic residual disability is rating under the schedular criteria for the disability.  Temporary total ratings for convalescence are payable from the date of entrance into the hospital, and are awarded after discharge.  38 C.F.R. § 3.401(h) (2) (2014).  


Analysis

The Veteran filed a claim in October 2006 for a total rating based on convalescence under 38 C.F.R. § 4.30 following surgery.  The Veteran's claim notes that she underwent surgery for her service-connected stress fractures.  

VA records show the Veteran underwent a bilateral lower extremity fasciotomies at a VA facility in September 2006 for bilateral compartment syndrome of the anterior tibial region.  Service-connection has not been established for bilateral compartment syndrome.  The Veteran maintains that following the surgery she had complications and was unable to work until May 2007.

The Veteran asserts that the fasciotomies were needed due to a compartment syndrome disability which was caused by her military service.  Alternatively she alleges that this condition is secondary to her service-connected residuals of left and right foot stress fractures, arthritis of the lumbosacral spine, and bilateral arthritis of the ankles.  

The RO denied the Veteran's claim on the basis that the surgeries were unrelated to the Veteran's service-connected residuals of left and right foot stress fractures.  The RO noted that on VA fee basis medical examination in June 2007, the examiner opined that the fasciotomies were unrelated to the Veteran's service-connected residuals of stress fractures.   

Pursuant to a September 2012 remand, VA obtained an additional examination and opinion regarding the etiology of the Veteran's compartment syndrome disability.

A VA examination dated October 2012 contains an opinion that the Veteran's compartment syndrome disability was less likely than not proximately due to or the result of the Veteran's service-connected conditions.  

An addendum opinion was obtained in February 2013.  The examiner conducted a review of the October 2012 examination report and the entire claims file.  The examiner opined that it is less likely than not that the Veteran's lower leg symptoms are caused by or aggravated by service connected disabilities.  The February 2013 VA examiner opined that the timeline of symptoms, examinations, and treatment indicates no correlation between the leg symptoms and the other service-connected diagnoses.  The examiner also noted that compartment syndrome is caused by stressful activity and that the service-connected conditions would lead to less physical activity, making the development of compartment syndrome less likely.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board finds that the February 2013 VA opinion report is afforded significant probative value because it is supported by rationale and citation to the evidence of record.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The RO denied the Veteran's claim in a November 2007 rating decision, October 2011 Statement of the Case, and a March 2013 Supplemental Statement of the Case based on a finding that her compartment syndrome that necessitated the bilateral surgical fasciotomies was not due to or caused by a service-connected disability.  

Based on the evidence of record, the Board finds that the Veteran underwent bilateral lower extremity fasciotomies to the anterior tibial region of her legs due to the non-service connected bilateral compartment syndrome.  Therefore, the Board finds that the weight of the evidence is against the award of a temporary total rating under 38 C.F.R. § 4.30.  

There is a preponderance of the evidence against the claim, and as such, the benefit-of-the-doubt provisions do not apply.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 for treatment of a service-connected disability requiring convalescence is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


